Exhibit 10.5

 

LIFESCI CAPITAL LLC

250 West 55th Street, 34th Floor

New York, New York 10019

 

October 7, 2020

 

Petra Acquisition, Inc.

5 West 21st Street

New York, NY 10010

Attn: Andreas Typaldos

 

Ladies and Gentlemen:

 

This is to confirm our agreement whereby Petra Acquisition, Inc., a Delaware
corporation (“Company”), has requested LifeSci Capital LLC (“LifeSci”),
Ladenburg Thalmann & Co. Inc. (“Ladenburg”), Ingalls & Snyder LLC (“Ingalls”),
and Northland Securities, Inc. (“Northland”), 277 Park Avenue, 26th Floor, New
York, NY 10172, (together, the “Advisors” and each an “Advisor”) to assist it in
connection with the Company merging with, acquiring, engaging in a share
exchange, recapitalization or reorganization, purchasing all or substantially
all of the assets of, entering into contractual arrangements, or engaging in any
other similar business combination (in each case, a “Business Combination”) with
one or more businesses or entities (each a “Target”) as described in the
Company’s Registration Statement on Form S-1 (File No. 333-240175) filed with
the Securities and Exchange Commission (collectively, the “Registration
Statement”) in connection with its initial public offering (“IPO”).

 

  1. Services and Fees.

 

(a) The Advisors will:

 

  (i) Hold meetings with Company stockholders to discuss the Business
Combination and the Target’s attributes;

 

  (ii) Introduce the Company to potential investors to purchase the Company’s
securities in connection with the Business Combination;

 

  (iii) Assist the Company in trying to obtain stockholder approval for the
Business Combination, including assistance with the Company’s proxy statement or
tender offer materials; and

 

  (iv) Assist the Company with any press releases and filings related to the
Business Combination or the Target.

 

(b) As compensation for the foregoing services, the Company will pay the
Advisors a cash fee equal to, in the aggregate, 4% of the gross proceeds
received by the Company in the IPO (the “Fee”). The Company will allocate 52.5%
of the Fee to LifeSci, 10% of the Fee to Ingalls, 22.5% of the Fee to Ladenburg
and 15% of the Fee to Northland. The Fee shall be exclusive of any finder’s fees
which may become payable to the Advisors pursuant to any other agreement between
the Advisors and the Company or the Target.

 

(c) The Fee shall be payable in cash and is due and payable to the Advisors by
wire transfer at the closing of the Business Combination (“Closing”); provided
that the Fee shall not be paid prior to the date that is 90 days from the
effective date of the Registration Statement unless the Financial Industry
Regulatory Authority determines that such payment would not be deemed
underwriters’ compensation in connection with the IPO. If a proposed Business
Combination is not consummated for any reason, no Fee shall be due or payable to
the Advisors hereunder.

 



 

 

 

  2. Expenses.

 

At the Closing, the Company shall reimburse the Advisors for all reasonable
costs and expenses incurred by the Advisors (including reasonable fees and
disbursements of counsel) in connection with the performance of its services
hereunder up to a maximum of $20,000.

 

  3. Company Cooperation.

 

The Company will provide full cooperation to each Advisor as may be necessary
for the efficient performance by the such Advisor of its obligations hereunder,
including, but not limited to, providing to such Advisor and its counsel, on a
timely basis, all documents and information regarding the Company and Target
that such Advisor may reasonably request or that are otherwise relevant to the
Advisor’s performance of its obligations hereunder (collectively, the
“Information”); making the Company’s management, auditors, suppliers, customers,
consultants and advisors available to such Advisor; and, using commercially
reasonable efforts to provide such Advisor with reasonable access to the
management, auditors, suppliers, customers, consultants and advisors of Target.
The Company will promptly notify the Advisors of any change in facts or
circumstances or new developments affecting the Company or Target or that might
reasonably be considered material to any Advisor’s engagement hereunder.

 

  4. Representations; Warranties and Covenants.

 

The Company represents, warrants and covenants to each Advisor that all
Information it makes available to any Advisor by or on behalf of the Company in
connection with the performance of its obligations hereunder will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make statements made, in light of the circumstances under
which they were made, not misleading as of the date thereof and as of the
consummation of the Business Combination.

 

  5. Indemnity.

 

The Company shall indemnify each Advisor and its affiliates and directors,
officers, employees, stockholders, representatives and agents in accordance with
the indemnification provisions set forth in Annex I hereto, all of which are
incorporated herein by reference. 

 

Notwithstanding the foregoing and Annex 1, each Advisor agrees, if there is no
Closing, (i) that it does not have any right, title, interest or claim of any
kind in or to any monies in the Company’s trust account (“Trust Account”)
established in connection with the IPO with respect to the Fee (each, a
“Claim”); (ii) to waive any Claim it may have in the future as a result of, or
arising out of, any services provided to the Company hereunder; and (iii) to not
seek recourse against the Trust Account with respect to the Fee.

 

  6. Use of Name and Reports.

 

Without each Advisor’s prior written consent, neither the Company nor any of its
affiliates (nor any director, officer, manager, partner, member, employee or
agent thereof) shall quote or refer to (i) any Advisor’s name or (ii) any advice
rendered by any Advisor to the Company or any communication from any Advisor in
connection with performance of their services hereunder, except as required by
applicable federal or state law, regulation or securities exchange rule.

 

  7. Status as Independent Contractor.

 

Each Advisor shall perform its services as an independent contractor and not as
an employee of the Company or affiliate thereof. It is expressly understood and
agreed to by the parties that no Advisor shall have authority to act for,
represent or bind the Company or any affiliate thereof in any manner, except as
may be expressly agreed to by the Company in writing. In rendering such
services, the Advisors will be acting solely pursuant to a contractual
relationship on an arm’s-length basis. This Agreement is not intended to create
a fiduciary relationship between the parties and neither the Advisors nor any of
the Advisors’ officers, directors or personnel will owe any fiduciary duty to
the Company or any other person in connection with any of the matters
contemplated by this Agreement.

 



2

 

 

  8. Potential Conflicts.

 

The Company acknowledges that the Advisors are full-service securities firms
engaged in securities trading and brokerage activities and providing investment
banking and advisory services from which conflicting interests may arise. In the
ordinary course of business, each Advisor and its affiliates may at any time
hold long or short positions, and may trade or otherwise effect transactions,
for their own account or the accounts of customers, in debt or equity securities
of the Company, its affiliates or other entities that may be involved in the
transactions contemplated hereby. Nothing in this Agreement shall be construed
to limit or restrict any Advisor or any of its affiliates in conducting such
business.

 

  9. Entire Agreement.

 

This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect thereto. This Agreement may not be
modified or terminated orally or in any manner other than by an agreement in
writing signed by the parties hereto.

 

  10. Notices.

 

Any notices required or permitted to be given hereunder shall be in writing and
shall be deemed given when mailed by certified mail or private courier service,
return receipt requested, addressed to each party at its respective addresses
set forth above, or such other address as may be given by a party in a notice
given pursuant to this Section.

 

  11. Successors and Assigns.

 

This Agreement may not be assigned by either party without the written consent
of the other. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and, except where prohibited, to their successors
and assigns.

 

  12. Non-Exclusivity.

 

Nothing herein shall be deemed to restrict or prohibit the engagement by the
Company of other consultants providing the same or similar services or the
payment by the Company of fees to such parties. The Company’s engagement of any
other consultant(s) shall not affect the Advisors’ right to receive the Fee and
reimbursement of expenses pursuant to this Agreement.

 

  13. Applicable Law; Venue.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York without giving effect to conflict of laws.

 

In the event of any dispute under this Agreement, then and in such event, each
party hereto agrees that the dispute shall either be (i) resolved through final
and binding arbitration in accordance with the International Arbitration Rules
of the American Arbitration Association (“AAA”) or (ii) brought and enforced in
the courts of the State of New York, County of New York under the accelerated
adjudication procedures of the Commercial Division, or the United States
District Court for the Southern District of New York, in each event at the
discretion of the party initiating the dispute. Once a party files a dispute (if
arbitration, by sending JAMS a Demand for Arbitration) with one of the above
forums, the parties agree that all issues regarding such dispute or this
Agreement must be resolved before such forum rather than seeking to resolve it
through another alternative forum set forth above.

 

In the event the dispute is brought before the AAA, the arbitration shall be
brought before the AAA International Center for Dispute Resolution’s offices in
New York City, New York, will be conducted in English and will be decided by a
panel of three arbitrators selected from the AAA Commercial Disputes Panel. Each
of the parties agrees that the decision and/or award made by the arbitrators
shall be final and enforceable by any court having jurisdiction over the party
from whom enforcement is sought. Furthermore, the parties to any such
arbitration shall be entitled to make one motion for summary judgment within 60
days of the commencement of the arbitration, which shall be decided by the
arbitrator[s] prior to the commencement of the hearings. 

 

3

 

 

In the event the dispute is brought by a party in the courts of the State of New
York or the United States District Court for the Southern District of New York,
each party irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each party hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum. Any such process or
summons to be served upon a party may be served by transmitting a copy thereof
by registered or certified mail, postage prepaid, addressed to such party at the
address set forth at the beginning of this Agreement. Such mailing shall be
deemed personal service and shall be legal and binding upon the party being
served in any action, proceeding or claim. The parties agree that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor.

 

  14. Counterparts.

 

This Agreement may be executed in several original or facsimile counterparts,
each one of which shall constitute an original, and together shall constitute
but one instrument. 

 

If the foregoing correctly sets forth the understanding between each Advisor and
the Company with respect to the foregoing, please so indicate your agreement by
signing in the place provided below, at which time this letter shall become a
binding contract.

 

[signature page follows]

 

4

 

 

  LIFESCI CAPITAL LLC         By: /s/ David Dobkin   Name:  David Dobkin  
Title: Managing Director  

 

LADENBURG THALMANN & CO. INC.

        By: /s/Jeffrey Caliva   Name:  Jeffrey Caliva   Title: Vice President  

 

NORTHLAND SECURITIES, INC.

        By: /s/ Carl Goltermann   Name:  Carl Golterman   Title: Vice President
 

 

INGALLS & SNYDER LLC

        By: /s/ Michael Coyne   Name:  Michael Coyne   Title: Senior Vice
President

 

AGREED AND ACCEPTED BY:       PETRA ACQUISITION, INC.         By: /s/ Andreas
Typaldos   Name:  Andreas Typaldos   Title: Chief Executive Officer  

 

{Signature Page to Business Combination Marketing Agreement}

 

5

 

 

ANNEX I

 

Indemnification

 

In connection with the Company’s engagement of LifeSci Capital LLC, Ingalls &
Snyder LLc, Northland Securities, Inc., and Ladenburg Thalmann & Co. Inc.
(together, the “Advisors” and each an “Advisor”) pursuant to that certain letter
agreement (“Agreement”) of which this Annex forms a part, Petra Acquisition,
Inc. (the “Company”) hereby agrees, subject to the second paragraph of Section 4
of the Agreement, to indemnify and hold harmless each Advisor and each of its
affiliates and its respective directors, officers, stockholders, agents and
employees of any of the foregoing (collectively the “Indemnified Persons”), from
and against any and all claims, actions, suits, proceedings (including those of
stockholders), damages, liabilities and expenses incurred by any of them
(including the reasonable fees and expenses of counsel), as incurred,
(collectively a “Claim”), that (A) are related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of the Advisors, or (B) otherwise relate to or arise out of any
Advisor’s activities on the Company’s behalf under the Advisors’ engagement, and
the Company shall reimburse any Indemnified Person for all expenses (including
the reasonable fees and expenses of counsel) as incurred by such Indemnified
Person in connection with investigating, preparing or defending any such claim,
action, suit or proceeding, whether or not in connection with pending or
threatened litigation in which any Indemnified Person is a party. The Company
will not, however, be responsible for any Claim that is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any person seeking indemnification for such Claim. The Company further agrees
that no Indemnified Person shall have any liability to the Company for or in
connection with the Company’s engagement of the Advisors except for any Claim
incurred by the Company as a result of such Indemnified Person’s gross
negligence or willful misconduct.

 

The Company further agrees that it will not, without the prior written consent
of each Advisor, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.

 

In addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 



 

 

 

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not any Advisor is an Indemnified Person), the Company and the Advisors shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and such Advisors on the other, in connection with such Advisors’
engagement referred to above, subject to the limitation that in no event shall
the amount of any such Advisor’s contribution to such Claim exceed the amount of
fees actually received by such Advisor from the Company pursuant to such
Advisor’s engagement. The Company hereby agrees that the relative benefits to
the Company, on the one hand, and each Advisor on the other, with respect to
such Advisor’s engagement shall be deemed to be in the same proportion as (a)
the total value paid or proposed to be paid or received by the Company or its
stockholders as the case may be, pursuant to the transaction (whether or not
consummated) for which the Advisors are engaged to render services bears to (b)
the fee paid or proposed to be paid to such Advisor in connection with such
engagement.

 

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 

 

 

 

